DETAILED ACTION
The Office action is in response to the Patent Board Decision mailed on 08/02/2021. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The Patent Board Decision mailed on 08/02/2021 outlines what Appellant and the administrative patent judge find to be differences between the most relevant prior-art of record. The allowance is in view of the comments therein. In short, concerning claim 23 the above parties find that a key frame designated as either I or P (i.e., I/P) is NOT inclusive of an I-frame that is intra predicted; concerning claim 16 the above parties find that combining the state of the art standard, H.264, for improvement with profile and level is NOT obvious; and concerning claim 21 the above parties find that a prior-art’s teachings of motion vector scaling from a temporal distanced unavailable frame to a temporal distanced available frame does NOT involve two temporal distances, even if the product of the motion vector scaling produces a motion vector at a second temporal distance. In view of the findings of the above listed parties, the claims herein are determined to be allowable.
Any comments considered necessary by the Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 16, 17, 19 and 21-23 and 27-37 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481